ORDER

PER CURIAM.
Defendant appeals his conviction in a bench trial of the Class A misdemeanor, Driving While Suspended, Revoked or Canceled, § 302.321 RSMo 1986. He was sentenced by the judge to sixty days in jail. We affirm.
We have reviewed the record and find the claims of error are without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).